DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/12/21 and 2/24/21 have been fully considered but they are not persuasive. In reference to applicant’s comments with respect to the statutory type double patenting rejection (under 35 USC 101), the pending claims recite the same invention as the already patented claims. The examiner described to applicant’s attorney during the phone interview on 2/23/21 how the language of the two sets of claims was directed to the same battery pack. Statutory type double patenting rejection cannot be overcome with a terminal disclaimer. The only way to overcome this type of double patenting rejection is by canceling or amending the claims in question. The examiner will add the same rejection in this office action, the rejection will be made final.
The rejection of claims 8-16 presented in the Non-final Office Action dated 11/20/20 is withdrawn based on the amendment made to the claims, wherein the housing of the battery pack includes a container and not a compartment. Applicant’s arguments with respect to the rejection under Sakakibara/Harshe et al are persuasive. The combination does not describe a housing having a container for housing two or more capacitive elements.
In reference to the amendments to claim 15, the original specification (including figures 7A-7F which described the internal structure of the battery pack) does not containers for housing the capacitive element and the plurality of cells. A new rejection will be introduced in this office action, since new matter has been added. In order to overcome this rejection, applicant needs to point out where in the drawings and detailed description of the invention the new added limitations are found.
Response to Amendment
The amendment filed 2/24/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The original documents do not support the battery cells being in individual containers.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 14-16, 24-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Patent 5821006) and Gallay et al (US Patent 7307830).
As pointed out by the Patent Board Decision (dated 6/4/19 in parent application 13/974504), the plurality of capacitive elements may inherently require, or otherwise suggest a “container”. The rejection of claims 8-16 and 24-30 introduce below will use that rationale.
Claims 8 and 24, Patel et al teaches a battery pack for supplying power to a power device comprising a housing 605/610 having a first terminal 205 and a second terminal 210 and configured to be detachable from the power device; at least one electrochemical cell 100 contained in the housing, the electrochemical cells have a cylindrical shape and are connected between the first and second terminals of the housing; and a plurality of capacitors 200 which can be wrapped around one electrochemical cell, wherein the capacitors are connected across the first and second terminals of the housing and adopt the shape of an electrochemical cell.
Although, Patel et al describes wrapping flat capacitors 200 to form a shape which is described as a cylindrical form (can shape) and one person of ordinary skill in the art would have understood that said capacitors need to be enclosed in some type of shell or casing to retain their can shape, they do not described said shell or housing.
However, Gallay et al teaches a plurality of capacitors with battery cell form housing comprising flat capacitor sheets 10 enclosed in a housing 60 with external connections 70/80 which facilitate the arrangement of battery cell shape capacitors in series or parallel configurations (see the description given in col. 5 lines 2-8).
 Therefore, it would have been obvious to one person of ordinary skill at the time the application was filed to use the teachings of Gallay et al in the capacitive element taught by Patel al, since as described by Gallay et al in col. 5 lines 8-16, the battery form capacitors provide easy connection and replacement of battery technology as well 
Claims 9 and 25, Patel et al describes the capacitors providing inductive energy.
Claims 10 and 26, Patel et al and Gallay et al describe the value of the capacitors depend on the voltage supplied by the battery cells as well as the type of battery
Claims 11, 14, 27, and 30, Patel describes in fig. 5 and corresponding description the connection of the plurality of cells. Additionally, Gallay et al describes in col. 5 lines 2-8 that the capacitors can be connected in series or parallel.
Claim 15, as described in the rejection of claim 8, Patel teaches a battery back comprising a capacitive element 200; at least one electrochemical cell having a geometric shape (cylindrical); and a plurality of containers (shells) for housing the electrochemical cells. Gallay et al further describes the containers for the plurality of capacitors (cylindrical shells).
Claim 16, both Patel et al and Gallay et al teach a plurality of capacitors (see item the description of item 200 in Patel et al and the description of item 10 in Gallay et al). 
Claim 24, Patel et al describes the shape of the capacitors and electrochemical cells being cylindrical.
Claim 25, Patel et al teaches a battery pack comprising a housing 605/610 for retaining a plurality electrochemical cells 100; an electrical connector (inherent element of the rechargeable battery pack) for connecting the battery to a power device; a support structure contained in the housing (see for example element 605); two or more 
Patel et al fails to describe a container in the shape of an electrochemical cell for enclosing the capacitors. However, Patel et al describes in col. 4 lines 37-41 that the capacitors can form the cell can in order to decrease the size of the battery pack and the hybrid battery cells (combination of electrochemical cells and capacitors).
Therefore, it would have been obvious to one person of ordinary skill at the time the application was filed to use the teachings of Patel et al to form a hybrid battery pack for a power device, since as described by Patel et al, their rechargeable energy storage assembly provides high power with a compact arrangement for portable devices.
Claim 26, Patel et al describes the shape of the capacitors and electrochemical cells being cylindrical.

6.	Claims 12, 13, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Patent 5821006)/Gallay et al (US Patent 7307830) as applied to claims 8-11, 14-16, 24-27, and 30, and further in view of Harshe et al (US Patent 5821007), of record.
 Claims 12 and 28, Harshe et al describes for example in col. 3 lines 1-32 how switches 20/22/24/26 are operated to modify the connection of the plurality of capacitors with respect to the battery cells in order to avoid leakage current that damage the capacitors. The preferred type of element (fuse) to connect or disconnect the capacitors from power is considered a design choice.

Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use fuses coupled to the capacitors in order to protect the capacitors and ultimately the power source.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original documents do not support the battery cell housed in containers.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 15 recites the limitation "each of the compartments" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
11.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

12.	Claims 8-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,511067. This is a statutory double patenting rejection.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The documents presented in the attached PTO-892 form describe other hybrid power sources used with different power tools. US Publication 2009/0025207 (Youker) described a hybrid power source including a plurality of batteries in a container and a plurality of flat capacitors in a separate container. US Patent 5314451 teaches a medical device (tool) which includes a hybrid power source as the one taught by Youker.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RINA I DUDA/Primary Examiner, Art Unit 2846